        Case 3:19-cv-00448-JWD-RLB           Document 24      04/24/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

DONOVAN R. TAPLETTE
                                                                 CIVIL ACTION
VERSUS
                                                                 NO. 19-448-JWD-RLB
JAMES M. LEBLANC, ET AL.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 22) dated April 7, 2020, to which an objection

was filed (Doc. 23);

       IT IS ORDERED that the Motion to Remand (R. Doc. 16) filed by Plaintiff, Donovan

R. Taplette, is GRANTED, and this action is REMANDED to the 20th Judicial District

Court, Parish of West Feliciana, State of Louisiana, for all further proceedings.

       Signed in Baton Rouge, Louisiana, on April 24, 2020.
                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
